DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 February 2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 June 2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Office.

Response to Arguments
Applicant’s arguments, filed 17 February 2021, with respect to 35 U.S.C. § 103 rejections of claims 1,2 and 4-15 in view of Hamano have been fully considered and are persuasive. Applicant argues that the ratio of the aluminum oxide to the boron oxide of the instant claims as well as the amount of lithium by product results in unexpected results which result in a superiority of life cycle benefits, resistance and gas generation. Examples 1 and 2 are compared with comparative examples 1-7 to show that both the ratio of the boron oxide to the aluminum oxide and the amount of the lithium by-products result in these improved properties (Tables 1, 2 and Figs. 1-3). These results and the broad teachings of Hamano drawn to one or a plurality of different metal oxides with little consideration to combinations and ratios results in the presented arguments being persuasive in overcoming the rejection of record in view of Hamano. Accordingly, the 35 U.S.C. § 103 rejections of claims 1, 2, and 4-15 have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Hamano et al (cited in the previous action) is the closest prior art. Hamano teaches a lithium secondary battery material comprising a core material such as LiNiCoO with an amorphous phase of an oxide on the surface (Abstract). Hamano further teaches that the metal oxides can be oxides of lithium, boron, and aluminum [0043]. However, Hamano does not adequately teach the combination and ranges of the metal oxides as recited in the instant claims. Further, the applicant argues that the ratio of the aluminum oxide to the boron oxide of the instant claims as well as the amount of lithium by product results in unexpected results which result in a superiority of life cycle benefits, resistance and gas generation. Examples 1 and 2 are compared with comparative examples 1-7 to show that both the ratio of the boron oxide to the aluminum oxide and the amount of the lithium by-products result in these improved properties (Tables 1, 2 and Figs. 1-3). These results and the broad teachings of Hamano drawn to one or a plurality of different metal oxides with little consideration to combinations and ratios results in the presented arguments being persuasive in overcoming the rejection of record in view of Hamano.
At the time of filing no prior art was found that could be used alone or in combination with other prior art, including the cited prior art, which would have rendered the instant claims to be anticipated or obvious to a person having ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Andrew J. Oyer/Primary Examiner, Art Unit 1767